93 U.S. 46 (____)
BEAVER
v.
TAYLOR ET AL.
Supreme Court of United States.

*54 Submitted on printed argument by Mr. Lyman Trumbull for the defendants in error. No counsel appeared for the plaintiff in error.
MR. JUSTICE HUNT delivered the opinion of the court.
This action was ejectment to recover an undivided interest in certain lands situate in Cairo, Ill. The defence was actual possession under claim and color of title for seven successive years, and payment during that period of all taxes legally assessed upon the premises claimed. Rev. Stat. of Ill., 1874, p. 674.
Evidence was given sustaining the defence, and a verdict by the jury was rendered in favor of the defendants.
Before the case was submitted to the jury, the plaintiff requested the court to charge, as set forth by him, in eight several propositions. The court declined to charge as requested, but charged in its own language, and fully, upon the case as presented by the evidence.
The plaintiff excepted to the refusal of the court, and excepted also "to so much of the charge of the court as given, as was in conflict with and variant from the several propositions" presented by him.
It is upon this presentation of the case that this court is asked to reverse the judgment entered upon the verdict.
1. The entire series of propositions was presented as one request; and, if any one proposition was unsound, an exception to a refusal to charge the series cannot be maintained. 11 N.Y. 416; 6 id. 233; 7 id. 236. All of the propositions presented were not sound; notably the fifth request could not be complied with.
2. If the entire charge of the court is excepted to, or a series of propositions contained in it is excepted to in gross, and any portion thus excepted to is sound, the exception cannot be sustained. Rogers v. The Marshal, 1 Wall. 644; Harvey v. Tyler, 2 id. 328; 5 Denio, 213; Jones v. Osgood, 2 Seld. 233; Caldwell v. Murphy, 11 N.Y. 416; Walsh v. Kelly, 40 id. 556. The charge before us was confessedly sound in the most of its points.
*55 3. An exception to such portions of a charge as are variant from the requests made by a party, not pointing out the variances, cannot be sustained. 40 N.Y. 556; 45 id. 129; 47 id. 570. It is not the duty of a judge at the circuit court, or of an appellate court, to analyze and compare the requests and the charge, to discover what are the portions thus excepted to. One object of an exception is to call the attention of the circuit judge to the precise point as to which it is supposed he has erred, that he may then and there consider it, and give new and different instructions to the jury, if in his judgment it should be proper to do so. Ayrault v. The Pacific Bank, 47 N.Y. 576. An exception in the form we are considering entirely defeats that object.
For these three reasons, the bill of exceptions fails to present any point that we can consider.
We are also of the opinion, upon an examination of the record, that the case was well submitted to the jury, and that the plaintiff has no just ground of complaint.
Judgment affirmed.